      Case 3:19-cv-00207 Document 468 Filed on 08/28/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION
 KIRBY INLAND MARINE, LP                        §
                                                §
 v.                                             §           C.A. NO. 3:19-cv-00207
                                                §             C.A. NO. 3:19-cv-00207
 FPG SHIPHOLDING PANAMA 47 S.A.,                          C.A. NO. 3:19-cv-00207
                                                §
 K LINE ENERGY SHIP MANAGEMENT,                 §
 and the VLGC GENESIS RIVER, in rem             §

             *********************************************************
IN THE MATTER OF KIRBY INLAND            §
                                                Rule 9(h) Admiralty
MARINE, LP, in a cause for exoneration   §
                                         §
from or limitation of liability

 UNOPPOSED MOTION AND INCORPORATED MEMORANDUM FOR LEAVE TO
                       FILE LATE CLAIMS

       NOW INTO COURT, through undersigned counsel, Baron & Budd, P.C. and Cossich,

Sumich, Parsiola & Taylor LLC Claimants, as more fully named in Exhibit 1 attached hereto and

incorporated herein, (hereinafter “Claimants”) respectfully request this Honorable Court grant

leave for Claimants to file late claims in response to Kirby Inland Marine, LP’s Original

Complaint and Petition for Exoneration From or Limitation of Liability. Counsel for all parties

has been informed of the intent to file this motion and the timing of the same via email and, to

date, the undersigned has not received any opposition.

        The United States Fifth Circuit Court of Appeals adopted the rule “that ‘so long as the

limitation proceeding is pending and undetermined, and the rights of the parties are not adversely

affected, the court will freely grant permission to file late claims * * *’ upon a showing of the

reasons therefore.” Texas Gulf Sulphur Co. v. Blue Stack Towing Co., 313 F. 2d 359, 362 (5th

Cir. 1963) citing 3 Benedict, Admiralty § 518, p. 542 (Knauth ed. 1940). Kirby Inland Marine,

LP filed its petition for limitation on June 19, 2019 setting a quick monition period ending on the



                                                1
     Case 3:19-cv-00207 Document 468 Filed on 08/28/20 in TXSD Page 2 of 3




25th of August, 2019. The late filing Claimants were under the mistaken impression that they had

retained counsel and they had timely filed, and were unaware they had not retained counsel and

therefore did not meet the deadline to file their claims. Kirby has not filed a motion for default

yet. Further, there is a three year limitation period attached to the Oil Pollution Act Claims

which are also available to these potential Claimants regardless of the pending Limitation

Action, which would result in claims for similar, if not identical damages, as asserted in the

Answers and Claims proposed herein. For these reasons, Claimants suggest that there will be no

prejudice to the rights of the already joined parties.

       WHEREFORE PREMISES CONSIDERED, Claimants pray this Honorable Court issue

an order granting Claimants leave to file Claimants’ Late Claims.

                                                         Respectfully submitted,


                                                         _________________________________
                                                         P. Scott Summy
                                                         (Texas Bar No. 19507500)
                                                         M. Cristina Sanchez
                                                         (Texas Bar No. 24041856)
                                                         BARON & BUDD, P.C.
                                                         3102 Oak Lawn Avenue, Suite 1100
                                                         Dallas, TX 75219-4281
                                                         Telephone: (214) 521-3605
                                                         Fax: (214) 520-1181

[Signature Block Continued on Next Page]




                                                  2
     Case 3:19-cv-00207 Document 468 Filed on 08/28/20 in TXSD Page 3 of 3




                                                   Philip F. Cossich Jr.
                                                   Louisiana Bar No. 1788 (PHV)
                                                   Darren D. Sumich
                                                   Louisiana Bar No. 23321 (PHV)
                                                   Brandon Taylor
                                                   Louisiana Bar No. 27662 (PHV)
                                                   Natalie Morris
                                                   Louisiana Bar No. 38096 (PHV)
                                                   Andrew Cvitanovic
                                                   Louisiana Bar No. 34500 (PHV)
                                                   COSSICH SUMICH PARISOLA
                                                   & TAYLOR, LLC
                                                   8397 Highway 23, Ste. 100
                                                   Belle Chasse, LA 70037
                                                   (504) 394-9000
                                                   (504) 394-9110 (facsimile)


                            CERTIFICATE OF CONFERENCE

        I hereby certify that I have consulted with all counsel for parties concerning the
Claimants Motion for Leave to File Amended Claims and all counsel are unopposed with the
entry of the Court’s Order granting Claimants Motion for Leave to File Late Claims.


                                                             /s/ Natalie Morris


                               CERTIFICATE OF SERVICE

        I hereby certify that counsel of record, who are deemed to have consented to electronic
service in the above-referenced case, are being served this 28th day of August 2020 with a copy
of the above document via the court’s CM/ECF System per Local Rule 5.1.

                                                         ______________________________




                                              3
